UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7483


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANCIS DAVID SHERMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:10-cr-00039-JPJ-RSB-1; 1:13-cv-80587-JPJ-RSB)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis David Sherman, Appellant Pro Se.   Zachary T. Lee,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francis David Sherman appeals the district court’s order

denying his motion to reopen the period to note an appeal from

the   district    court’s    order   denying     relief      on   his    28    U.S.C.

§ 2255 (2012) motion.        Sherman’s motion asserted that he did not

receive a copy of the district court’s order denying his 28

U.S.C.   § 2255    motion.      Because     Sherman    filed      his    motion    to

reopen the period to note an appeal more than 180 days after the

district court’s order denying his § 2255 motion, the district

court lacked authority to reopen the appeal period.                     See Fed. R.

Civ. P. 77(d)(2); Fed. R. App. P. 4(a)(6).

      Accordingly,    we    affirm    the   district    court’s         order.      We

dispense   with     oral     argument   because       the    facts       and     legal

contentions   are    adequately      presented   in    the    materials        before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                        2